DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 6-7, and 9 are presented for examination.
Claims 2, 5, 8 are cancelled.
Claims 1, 3-4, 6-7, and 9 are allowed.

Invention
The Present invention teaches "In an information processing device, an acquisition unit acquires current position information of a vehicle. A route search unit searches for a route from a departure place via the current position of the vehicle to a destination based on the current position information of the vehicle acquired by the acquisition unit.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1, 3-4, 6-7, and 9 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 12/27/2021, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, claims 1, 4, and 7 are allowed, the claims 3, 6, and 9 are also allowed based on their dependency upon the independent claims 1, 4, and 7.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Herbach et al.  (US Pat. No.: 10,545,023 B1) teaches “Aspects of the disclosure relate to providing pickup or drop off locations for transport services. In one example relating to a pickup location, a preferred location is identified. A plurality of possible locations is determined based on the preferred location and a set of heuristics including identifying at least one point on an opposite side of a roadway as the preferred location. For each given possible location of the plurality of possible locations, a route between a current location of a vehicle and that given possible location is determined. For each given possible location of the plurality of possible locations a cost value for the 

          Hansen (US Pub. No.: 2013/0060462 A1) teaches “A method and system of navigating a vehicle is provided. The method includes activating a navigational system that provides guidance to a destination point of interest ("POI"). The method also includes providing a database that stores at least one familiar POI and a plurality of standard POIs. The standard POIs represent stock locations. The method includes receiving a signal indicating a current geographical position of the vehicle. The method also includes determining if the current geographical position of the vehicle requires a maneuver within a specified distance. The method also includes selecting a plurality of proximate POIs. The proximate POIs are a portion of the standard POIs located within a proximate distance to a location where the maneuver will occur. The method includes comparing the familiar POI with the proximate POIs. The method includes determining if the familiar POI matches one of the proximate POIs.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667